  Case 4:21-cv-04066-KES Document 4 Filed 04/15/21 Page 1 of 2 PageID #: 55




                        UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                               SOUTHERN DIVISION


MARTY JOE BANGHART,                                     4:21-CV-04066-KES

                     Petitioner,
                                                       ORDER FOR SERVICE
       vs.

DARIN YOUNG, Warden and the
Attorney General of the State of South
Dakota,

                     Respondents.


      Petitioner, Marty Joe Banghart, has filed a pro se petition for writ of habeas

corpus pursuant to 28 U.S.C. ' 2254. The court directs the petition in this case be

served and that a response be filed.

      Mr. Banghart has also filed a motion for appointment of counsel. Docket

No. 2. There is no recognized constitutional right under the Sixth Amendment for

the appointment of counsel in habeas corpus cases. Hoggard v. Purkett, 29 F.3d

469, 471 (8th Cir. 1994). Habeas actions are civil in nature, so the Sixth

Amendment right to counsel applicable in criminal proceedings does not apply. Id.

The court does, however, have discretion to appoint counsel if the interests of

justice so require or if an evidentiary hearing will be held. See 18 U.S.C. §

3006A(a)(2)(B). The court will not appoint counsel at this juncture of the

proceedings. This case is not legally or factually complex and the court is confident

petitioner can present his issues himself at this point. Should an evidentiary

hearing become necessary, the court will appoint counsel.
Case 4:21-cv-04066-KES Document 4 Filed 04/15/21 Page 2 of 2 PageID #: 56




   Based upon the record,

   IT IS ORDERED that:
   (1)   the Clerk of Court is directed to serve upon the respondents and the
         Attorney General of the State of South Dakota a copy of the petition
         and this Order;
   (2)   respondents will file and serve a response to the petition within thirty
         (30) days after receipt of this Order;
   (3)   petitioner may file a reply within fourteen (14) days after service of the
         respondent’s answer/response;
   (4)   respondents shall cause to be filed all pertinent state court records,
         including any trial transcripts; and
   (5)   petitioner’s motion for appointment of counsel (Doc. 2) is denied.

   DATED this 15th day of April, 2021.

                                    BY THE COURT:



                                    VERONICA L. DUFFY
                                    United States Magistrate Judge




                                      2
